DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 9-14, 16-18, 22, 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, line 6, recites “a bootie is a sock-like structure”, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 11, recites “wherein the bootie forms an outermost lower part of the upper assembly towards the sole of the footwear”, renders the claim infinite because it is unclear how the bootie structure forms an outermost lower part of the upper, since fig.1 shows the bootie 50 stays within the upper 2?  For the purpose of examination and as best understood the limitation is interpreted to mean “the bootie stays inside of the upper.”
Claim 26, recites “the functional layer is a one-piece functional layer”, renders the claim indefinite because it is unclear applicant is referring to a one-piece functional layer before laminated to the textile layer or after laminated?
	Claim 27, recites “where the one-piece functional layer is a seamless, one-piece functional layer”, renders the claim indefinite because it is unclear which structure encompassed by such limitation such as “one-piece functional layer is a one-piece functional layer”.  Furthermore, whether applicant is referring to “where the one-piece functional layer is a seamless and a one-piece functional layer” or “where the one-piece functional layer is a seamless or a one-piece functional layer”? For the purpose of examination as understood the limitation is interpreted to mean “where the one-piece functional layer”.  
	Claims 3-6, 9-14, 16-18, 22, 26-27 are dependent of claim 1, and are likewise indefinite.
	Claim 12 is dependent of claim 11 and is likewise indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 9-12, 14, 16-18, 22, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yeglinski, II (2017/0027272—hereinafter, Yeglinski). 
Regarding claim 1, Yeplinski discloses a footwear (3) comprising: an upper assembly (210) comprising an outer construction (fig.2) and further comprising a bootie (100) made with a waterproof, breathable (par [0034] states that the sole at least two or more layers, including gel-like and rubber, plastic silicone and other materials par [0037] and the bootie having materials like animal products, woven or unwoven fabric, cloth, terrycloth, flax, cotton, bamboo, hemp, lyocell, and/or yarn, and synthetic textile such as microfibers, nylon, polyester, aramid fibers, olefins, and/or acrylic, or any combinations thereof. Preferable materials may include woven or unwoven fabrics, leather, satin, suede, canvas, meshes, and various combinations thereof; and claim 8 states the insole waterproof) and par [0033] states that the upper 120 having elastic. And any suitable material including those not named herein can be used as well). 
But does not disclose material of the bootie is waterproof and breathable laminate which including functional layer and textile layer and wherein the entire bootie is waterproof and breathable.  However, it would have been obvious matter of design choice to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the material of the bootie by a functional layer and textile layer to form as waterproof and breathable laminate, such modification would be considered a mere of design choice of a preferred material on the basis of its suitability for the intended use. 
Furthermore, a sole (205) attached to the upper assembly, wherein the bootie is a sock-like structure that encloses the wearer's foot (fig.3 shows a bootie/sock structure is configured to enclose the wearer’s foot when is worn); wherein the bootie has elasticity (par [0049]) in a circumferential direction of the bootie and elasticity in a longitudinal direction of the bootie. 
But does not disclose a longitudinal elasticity of the bootie is different from a circumferential elasticity of the bootie, wherein the elasticity in the circumferential direction provides for an elastic tightening of the bootie circumferentially around the wearer's foot, with the bootie stretching and expanding circumferentially for conforming to the wearer's foot upon insertion thereof.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize the bootie 100 having elastic (fig.1 and par [0049]) is configured to perform as the claimed invention, since the prior disclose a bootie having an elastic material similar the claimed invention.
Furthermore, wherein the bootie is fixed in position in a toe region of the footwear and fixed in position in a heel region of the footwear (fig.1), and wherein the bootie is not attached to the outer construction on an upper side of a midfoot portion of the bootie, wherein the bootie is not attached to the outer construction around at least 50% of the circumference of the bootie in the midfoot portion, and wherein the footwear further comprises an air gap between the bootie and the outer construction on the upper side of the midfoot portion of the bootie (fig.3). 

Regarding claim 3, Yeglinski discloses wherein the bootie and the outer construction are jointly extendable on the upper side of the midfoot portion of the bootie (fig.3).
Regarding claim 4, Yeglinski discloses wherein the midfoot portion extends along at least 80%, in particular along at least 90%, further in particular along 100%, of the length from a foot instep portion of the upper assembly forward to a ball portion of the upper assembly; wherein the instep portion is configured to correspond to a navicular area of a foot; wherein the ball portion of the upper assembly is configured to correspond to metatarsal point 1-phalanges joint of the foot (fig.3).
Regarding claims 5-6, Yeglinski does not disclose wherein the midfoot portion extends along at least 80%, in particular along at least 90%, further in particular along 100%, of the length from an upper tongue portion of the outer construction forward to a toe box area of the outer construction and wherein the bootie is not attached to the outer construction around at least 60%, in particular around at least 65%, of the circumference of the bootie in the midfoot portion. However, it would have been obvious matter design choice to one of ordinary skill in the art before the effective filling date of the claimed invention as claimed, such modification would be considered a mere design choice to provide different shoe size of the footwear article involves routine skill in the art.

Regarding claim 9, Yeglinski disclose wherein the upper assembly comprises an assembly insole (fig.2 shows the outsole 205 attached directly to the insole) and wherein the bootie is attached to at least one of the outer construction and the assembly insole in the toe region and to at least one of the outer construction and the assembly insole in the heel region.
Regarding claim 10, Yeglinski discloses wherein the bootie is not attached to the assembly insole on a lower side of the midfoot portion of the bootie (fig.3).
Regarding claims 11-12, Yeglinski discloses the footwear according to claim 1, wherein the bootie stays inside of the upper (fig.3); wherein the bootie is not attached to the sole on a lower side of the midfoot portion of the bootie (fig.1-3).
Regarding claim 14, Yeplinski discloses that bootie is made water-proof and breather (see claim 1 above).  But does not disclose oHoLothe bootie has a midfoot circumference in the midfoot portion that is between 60% and 99%, in particular between 70% and 95%, further in particular between 80% and 90%, of a foot circumference in the midfoot portion.  However, it would have been obvious matter design choice to one of ordinary skill in the art before the effective filling date of the claimed invention as claimed, such modification would be considered a mere design choice to provide different shoe size of the footwear article involves routine skill in the art.
Regarding claims 16-17, Yeplinski does not disclose wherein the bootie has a longitudinal elasticity of at most 15 N/cm, in particular of at most 5 N/cm, at 10% elongation in the longitudinal direction of the bootie and wherein the bootie has a circumferential elasticity of at most 15 N/cm, in particular of at most 5 N/cm, at 30% elongation in the circumferential direction of the bootie.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different ranges of elasticity of the bootie in order to achieve an optimal configuration, since discovering the optimum or workable ranges of the elasticity for the bootie involves only routine skill in the art.
Regarding claim 18, Yeplinski does not disclose the bootie has an elastic recovery of at least 75% in at least one of the longitudinal direction of the bootie and the circumferential direction of the bootie. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different elastic recovery of the bootie in order to achieve an optimal configuration, since discovering an optimum value of the elastic recovery of the bootie for a result effective variable involves only routine skill in the art.
Regarding claims 26-27, Yeplinski wherein the one-piece functional (fig.1)


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yeglinski, II (2017/0027272—hereinafter, Yeglinski) in view of Lo (2019/0166953).

Regarding claim 13, Yeglinski does not disclose wherein the bootie is attached to the outer construction of the upper assembly in a collar region of the footwear.  Lo teaches another footwear article (fig.1) having a shoe 1 and a water-proof sock 3 including a neck portion 4 and a plurality of fasteners 9 are configured to attach to the connection member 2 of the shoe 1; the water-proof sock and having a toe portion extending to a heel portion and extending upwardly to form a shaft having the neck portion 4, par [0020].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide a water-proof sock and having a toe portion extending to a heel portion and extending upwardly to form a shaft having the neck portion and a plurality of fasteners for the bootie/sock of Yeplinski as taught by Lo in order to provide a sock with a shaft portion and a plurality in order to provide the connection between the shoe and sock at the neck portion or at collar of the sock and the shoe for better connecting relation between the sock and shoe structure.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 9-14, 16-18, 22, 26-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732